

115 S4444 IS: Missouri River Basin Drought and Snowpack Monitoring Act
U.S. Senate
2020-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4444IN THE SENATE OF THE UNITED STATESAugust 5, 2020Mr. Thune (for himself and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require installation of a network of soil moisture and snowpack monitoring in the Upper Missouri River Basin and to establish a pilot program for the acquisition and use of data generated by that network, and for other purposes.1.Short titleThis Act may be cited as the Missouri River Basin Drought and Snowpack Monitoring Act.2.Soil moisture and snowpack monitoring(a)Installation of network(1)In generalIn accordance with the activities required under section 4003(a) of the Water Resources Reform and Development Act of 2014 (128 Stat. 1311; 130 Stat. 1677), and to support the goals of the Weather Research and Forecasting Innovation Act of 2017 (Public Law 115–25; 131 Stat. 91) and the National Integrated Drought Information System Reauthorization Act of 2018 (Public Law 115–423; 132 Stat. 5454), the Secretary of the Army (referred to in this section as the Secretary), in coordination with the Administrator of the National Oceanic and Atmospheric Administration (referred to in this section as the Administrator), the Chief of the Natural Resources Conservation Service, the Director of the United States Geological Survey, and the Commissioner of Reclamation, shall continue installation of a network of soil moisture and plains snowpack monitoring stations and modification of existing stations in the Upper Missouri River Basin. (2)RequirementsIn carrying out installation and modification activities under paragraph (1), the Secretary—(A)may continue to enter into agreements, including cooperative agreements, with State mesonet programs for purposes of installing new stations or modifying existing stations;(B)shall transfer ownership and all responsibilities for operation and maintenance of new stations to the respective State mesonet program for the State in which the monitoring station is located on completion of installation of the station; and(C)shall establish, in consultation with the Administrator, requirements and standards for the installation of new stations and modification of existing stations to ensure seamless data integration into—(i)the National Mesonet Program;(ii)the National Coordinated Soil Moisture Network; and(iii)other relevant networks.(b)Soil moisture and snowpack monitoring pilot program(1)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator shall establish a pilot program for the acquisition and use of data generated by the network described in subsection (a).(2)RequirementsIn establishing the pilot program under paragraph (1), the Administrator shall—(A)enter into agreements with State mesonet programs in the Upper Missouri River Basin to acquire data generated by the network described in subsection (a) that—(i)are similar to the agreements in effect as of the date of the enactment of this Act with States under the National Mes­o­net Program; and(ii)allow for sharing of data with other Federal agencies and with institutions engaged in federally supported research, including the United States Drought Monitor, as appropriate and feasible; (B)in coordination with the Secretary, the Chief of the Natural Resources Conservation Service, the Director of the United States Geological Survey, and the Commissioner of Reclamation, gather data from the operation of the network to inform ongoing efforts of the National Oceanic and Atmospheric Administration in support of—(i)the National Integrated Drought Information System, including the National Coordinated Soil Moisture Monitoring Network;(ii)the United States Drought Monitor;(iii)the National Water Model and other relevant national modeling efforts;(iv)validation, verification, and calibration of satellite-based, in situ, and other remote sensing activities and output products;(v)flood risk and water resources monitoring initiatives by the Secretary and the Commissioner; and(vi)any other programs or initiatives the Administrator considers appropriate; and(C)at the request of State mesonet programs, or as the Administrator considers appropriate, provide technical assistance to such programs under the pilot program under paragraph (1) to ensure proper data requirements; and(D)ensure an appropriate mechanism for quality control and quality assurance is employed for the data acquired under the pilot program, such as the Meteorological Assimilation Data Ingest System.(3)Study required(A)In generalNot later than 1 year after the date of the enactment of this Act, the Administrator shall initiate a study of the pilot program required by paragraph (1) to evaluate the data generated by the network described in subsection (a) and the applications of that data to programs and initiatives described in paragraph (2)(B).(B)ElementsThe study required by subparagraph (A) shall include an assessment of—(i)the contribution of the soil moisture, snowpack, and other relevant data generated by the network described in subsection (a) to weather, subseasonal and seasonal, and climate forecasting products on the local, regional, and national levels;(ii)the enhancements made to the National Integrated Drought Information System, the National Water Model, and the United States Drought Monitor, and other relevant national modeling efforts, using data and derived data products generated by the network;(iii)the contribution of data generated by the network to remote sensing products and approaches;(iv)the viability of the ownership and operational structure of the network; and(v)any other matters the Administrator considers appropriate, in coordination with the Secretary, the Chief of the Natural Resources Conservation Service, the Director of the United States Geological Survey, and the Commissioner of Reclamation.(4)Report requiredNot later than 4 years after the date of the enactment of this Act, the Administrator shall submit to Congress a report—(A)setting forth the findings of the study required by paragraph (3); and (B)making recommendations based on those findings to improve weather, subseasonal, seasonal, and climate monitoring nationally. (5)Government Accountability Office audit(A)In generalNot later than 60 days after the report required by paragraph (4) is submitted, the Comptroller General of the United States shall conduct an audit to evaluate that report and determine whether—(i)the Administrator, in conducting the pilot program under paragraph (1), has utilized the relevant data generated by the network described in subsection (a) in the manner most beneficial to the programs and initiatives described in paragraph (2)(B);(ii)the acquisition agreements entered into under paragraph (2)(A) with State mesonet programs fully comply with the requirements of that paragraph; and(iii)the heads of other agencies, including the Secretary, the Chief of the Natural Resources Conservation Service, the Director of the United States Geological Survey, and the Commissioner of Reclamation, are utilizing the data generated by the network to better inform and improve the missions of those agencies.(B)Report requiredNot later than 270 days after initiating the audit required by subparagraph (A), the Comptroller General shall submit to Congress a report setting forth the findings of the audit. (c)Authorization of appropriations(1)In generalThere are authorized to be appropriated—(A)to supplement funds already authorized for installation of a network of new monitoring stations and modification of existing monitoring stations in the Upper Missouri River Basin under subsection (a), $7,000,000 for each of fiscal years 2021 through 2025; and(B)to the Administrator to acquire under subsection (b) data collected by the network described in subsection (a)—(i)$500,000 for fiscal year 2021;(ii)$2,300,000 for fiscal year 2022;(iii)$4,100,000 for fiscal year 2023;(iv)$5,900,000 for fiscal year 2024; and(v)$7,900,000 for fiscal year 2025. (2)Limitation on administrative expensesNot more than 2 percent of the amounts authorized to be appropriated under paragraph (1)(B) may be used by the Administrator for administrative expenses. 